Title: To Thomas Jefferson from Edmond Charles Genet, 2[9] October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 27. [i.e. 29] 8bre. 1793. l’an 2e. de la Répube.

Je crois devoir vous prévenir que J’ai délivré des Commissions de Vice Consuls de la Republique aux Cit. Pennevert et Chervi—Le premier résident à New London le second à Alexandrie. Je vous prie de vouloir bien obtenir en leur faveur l’éxéquatur de Mr. le President des Etats unis. Je ne Joins point ici leurs Commissions. Il me paroit suffisant de vous assurer qu’elles sont Conformes aux autres Commissions de Vice Consuls que vous avés déjà eu la bonté de présenter à ce Chef de l’éxécutif de l’union Americaine.
